DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. (US 2010/0003104A1) (hereafter Wang).
With respect to claims 1 and 10, Wang teaches a structure for retaining fastening element solder, comprising a fastening element (1), the fastening element having a solderable surface (figure 3) and a fastening portion (12) and a hole portion (the hole formed by fastening portion 12), wherein an end of the hole portion has a retaining portion (13) which is grooved (figures 1-5) for solder flows into or enters during a soldering heating process to cool down and solidifies, and the solidified solder is retained in the retaining portion (paragraph 13), wherein the retaining portion in the fastening element is segmented relatively to the fastening portion (figures 1-5).  Note that when the blocker (2) is not present solder is free to enter recess (13) (figures 1-4; and paragraphs 9-12). 
With respect to claim 3, Wang teaches wherein the fastening portion or the hole portion is fastened to a second object (6), or the second object is fastened to the fastening portion or the hole portion (figures 1-4; and paragraphs 9-12). 
With respect to claim 4, Wang teaches wherein the fastening element is carried by a carrier (5) and taken out with a tool so as to be placed on a first object for soldering (figures 1-4; and paragraphs 9-12).
With respect to claims 5 and 10, the process of using does not positively limit the structure of the claimed article.  Since the structure of Wang is the same as that being claimed, it is the examiner’s position that the article of Wang is capable of being used in the claimed manner.
With respect to claim 6, Wang teaches wherein the fastening element has an intermediator (4, 5, or 6), and the fastening element is carried by a carrier and taken out with a tool through the intermediator before being placed on a first object for soldering. The underlined process limitations do not positively limit the structure of the claimed article.  Since the structure of Wang is the same as that being claimed, it is the examiner’s position that the article of Wang is capable of being used in the claimed manner.
With respect to claim 7, Wang teaches wherein the fastening element has an intermediator (4, 5, or 6), and the fastening element is carried by a carrier and taken out with a tool through the intermediator such that the position of the fastening element is compared with that of a first object by a comparison device, allowing position-related information to be sent to the tool to enable the tool to place the fastening element at a soldering point on the first object.  The underlined process limitations do not positively limit the structure of the claimed article. Since the structure of Wang is the same as that being claimed, it is the examiner’s position that the article of Wang is capable of being used in the claimed manner.
With respect to claims 8-9, the comparison device does not limit the structure of the claimed article. 
With respect to claim 11, when the blocker (2) is not present solder is free to enter recess (13) and solidify (figures 1-4; and paragraphs 9-12). Since the structure of Wang is the same as that being claimed, it is the examiner’s position that the article of Wang is capable of the claimed function.
With respect to claim 12, Wang teaches wherein the fastening element has a fitting portion (11), and both the retaining portion (13) and the fitting portion have a solderable surface, or the whole surface of the fastening element is a solderable surface (figures 1-4; and paragraphs 9-12).
With respect to claim 13, Wang teaches wherein the fastening element has a fitting portion with a solderable surface, and the fitting portion is soldered to a first object (figures 1-4; and paragraphs 9-12). 
With respect to claim 14, Wang teaches wherein the fitting portion is soldered to a through hole of the first object from inside or outside or to a flat surface of an end of the first object (figures 1-4; and paragraphs 9-12). 
With respect to claim 15, Wang teaches wherein the fastening element is soldered to a first object (3), and the first object is a printed circuit board (PCB), a metal board or a plastic board (figures 1-4; and paragraphs 9-12). 
With respect to claims 16-18, Wang teaches wherein the intermediator (6) is a fastening member (figures 1-4; and paragraphs 9-12). 
With respect to claims 19-20, Wang teaches wherein the intermediator (6) is a fastening member, a hook-and-loop member or an inserting member (figures 1-4; and paragraphs 9-12).
With respect to claim 21, Wang teaches wherein a predetermined solder layer (32) is disposed between the solderable surface of the fastening element and the corresponding solderable surface of the first object (figures 2-4). 

Response to Arguments
Applicant's arguments filed 8/31/22 have been fully considered but they are not persuasive. 
The applicant argues that Wang fails to disclose or suggest “the solidified solder is retained in the retaining portion (paragraph 13).
The examiner respectfully disagrees.  The applicant has failed to persuasively argue or prove that the structurally similar apparatus of Wang is not capable of the claimed function.  Since the structure of Wang meets the structural limitations of independent claim 1, it is the examiner’s position that the fastener of Wang is intrinsically capable of the claimed function.  

INSTANT APPLICATION     		FIGURE 1 of WANG

    PNG
    media_image1.png
    316
    255
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    493
    388
    media_image2.png
    Greyscale




Also note that when the blocker (2) is not present solder is free to enter recess (13) (figures 1-4; and paragraphs 9-12) and a specific quantity of solder is not positively required by the claims.  In addition, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735